Exhibit 10.1

 
EXCHANGE AGREEMENT




THIS AGREEMENT, dated as of March ___, 2016, is entered into by and between
ANDALAY SOLAR, INC., a Delaware corporation (the “Company”) and ____________.


WITNESSETH:


WHEREAS, ______ serves as a __________ of Company since __________; and




WHEREAS, Company wishes to provide, and _________ wishes to accept, in lieu of
___________, a total of ____________ shares of Series E Preferred Stock of the
Company (the “Preferred Shares”).


NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:


1.  
___________ and the Company hereby agree the Preferred Shares shall be granted
in lieu of other forms of stock or option compensation. Thus, concurrently with
the execution of this Agreement, _________ shall release the Company from any
obligation to otherwise provide _____________, and the Company shall execute and
deliver to __________a stock certificate for the Preferred Shares.



2.  
_________ represents and warrants to, and covenants and agrees with, the Company
as follows:



a.  
___________ is receiving the Preferred Shares for his own account for investment
only and not with a view towards the public sale or distribution thereof.



b.  
____________ is (i) an "accredited investor" as that term is defined in Rule 501
of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3); (ii) experienced in making investments of the kind described in this
Agreement; (iii) able, by reason of his business and financial experience, to
protect his own interests in connection with the transactions described in this
Agreement, and the related documents; and (iv) able to afford the entire loss of
his investment in the Preferred Shares.



3.  
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California.  A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto.  This Agreement may be signed
in one or more counterparts, each of which shall be deemed an original.  The
headings of this Agreement are for convenience of reference and shall not form
part of, or affect the interpretation of, this Agreement.  If any provision of
this Agreement shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement or the validity or enforceability of this
Agreement in any other jurisdiction.  This Agreement may be amended only by an
instrument in writing signed by the party to be charged with enforcement.  This
Agreement contains the entire agreement of the parties with respect to the
subject matter hereto, superseding all prior agreements, understandings or
discussions.



IN WITNESS WHEREOF, the Company and ______have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.




                                                                ANDLALAY SOLAR,
INC.




By:       ______________________                                                          
Name: ______________________
Title:  ______________________
 